Citation Nr: 1044270	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  95-42 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected lumbosacral strain.

2.  Entitlement to an initial compensable disability rating for 
service-connected residuals of the removal of a growth or tumor 
from the left ear.

3.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to October 
1991 and from June 2001 to September 2004.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Thereafter, the Veteran's claims files were 
transferred to the RO in St. Louis, Missouri.  This matter also 
came to the Board on appeal from a December 2005 rating decision 
of the St. Louis RO.  In August 1999, August 2003 and September 
2008 the Board remanded the case for further development.  The 
requested development has been completed and the case has been 
returned to the Board for further appellate action.  

In January 1999, the Veteran testified at a travel board hearing 
before a Veterans Law Judge at the RO in St. Louis, Missouri.  In 
April 2008, he testified at a video conference hearing at the RO 
before the undersigned Veterans Law Judge.  Transcripts of those 
hearings have been associated with his claims folders.

The issue of entitlement to an initial compensable disability 
rating for service-connected residuals of the removal of a growth 
or tumor from the left ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.

2.  Lumbosacral strain is manifest primarily by subjective 
complaints of pain, and objective evidence of, at most, moderate 
limitation of motion with characteristic pain on motion with 
forward flexion limited to no more than 49 degrees, extension to 
no more than 18 degrees, bilateral flexion to no more than 23 
degrees, and bilateral rotation to no more than 10 degrees; X-ray 
studies are normal.  There is no evidence of neurologic 
disability attributed to the Veteran's lumbosacral strain.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 
4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 
(2010); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, 
VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim.  38 C.F.R. 
§ 3.159, as amended, 73 Fed. Reg. 23353-56 (Apr. 30, 2008); see 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  This notice must be provided prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-connection 
claim, VA is required to review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA 
must notify the Veteran of what is required to establish service 
connection and that a disability rating and effective date for 
the award of benefits will be assigned if service connection is 
awarded.  In cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that claim 
was therefore not prejudicial to the claim.  See Dingess, 19 Vet. 
App. at 491.  In such cases, where the appellant then files a 
notice of disagreement (NOD) with the initial rating and/or the 
effective date assigned, he/she has initiated the appellate 
process and different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 7105(d) and 5103A of the statute.  Id., see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 
7105(d).

In reviewing the Veteran's claim of entitlement to an increased 
disability rating for a lumbosacral strain, the Board observes 
that the RO issued VCAA notices to the Veteran in July 2004, 
August 2005, March 2006, August 2006 and April 2009 letters which 
informed him of the evidence generally needed to support claims 
of entitlement to increased disability ratings; what actions he 
needed to undertake; and how the VA would assist him in 
developing his claim.  The March 2006, August 2008 and April 2009 
letters also informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial awards 
of service connection.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although VCAA was enacted after the September 
1995 rating decision from which the instant appeal arises, the 
VCAA notice letters and subsequent readjudication of the claims 
have cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377- 78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  Moreover, the 
Board finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to substantiate 
the claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the Veteran has been provided numerous opportunities to 
provide further evidence regarding this issue and it has been 
readjucated since his receiving adequate VCAA notice.

VA has secured or attempted to secure all relevant documentation 
to the extent possible.  Service treatment records, VA medical 
examination reports and treatment records are of record, as well 
as private evaluations and records.  Also of record are 
transcripts of the Veteran's testimony at June 1996, November 
1999 and April 2008 personal hearings.  This evidence was 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  The Veteran's and his representative's written 
contentions were also reviewed in connection with his claim.  

VA examinations with respect to the issue on appeal were obtained 
in May 1994, December 1995, December 1997, April 2006 and October 
2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the May 1994, December 1995, December 1997 and August VA general 
medical and orthopedic examinations obtained in this case are 
adequate as they are predicated on a review of the claims files 
and all pertinent evidence of record, and provide complete 
rationales for the opinions stated and fully address the rating 
criteria that are relevant to rating the Veteran's lumbosacral 
strain.  With respect to the October 2008 VA orthopedic 
examination, although the examiner offered an opinion regarding 
the etiology of the Veteran's low back disability, it is clear 
from the content of the examination that the severity of the 
disability was also assessed and any functional loss was also 
assessed.  Moreover, the evaluation for his service-connected 
lumbosacral strain was to assess the current level of the 
disability.  Thus, there is adequate medical evidence of record 
to make a determination in this case.  As such, the Board finds 
that additional development by way of another examination would 
be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 
and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met. 38 C.F.R. § 3.159(c) (4).  There remains no issue as to 
the substantial completeness of the Veteran's claim.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2010).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007).  

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees of 
disability that would result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision on that claim is made.  Thus, VA's determination of the 
"present level" of a disability may result in a conclusion that 
the disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased rating 
claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service-connected lumbosacral strain is currently 
evaluated as 20 percent disabling, under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  During the pendency of 
the appeal, the regulations for evaluating spine disabilities 
were amended effective September 26, 2003.  

If a law or regulation changes during the course of a claim or an 
appeal, the version more favorable to the veteran will apply, to 
the extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-2000; 
VAOPGCPREC 7-2003.  Therefore, since the amendment has a 
specified effective date without provision for retroactive 
application, it may not be applied prior to its effective date.  
As of September 26, 2003, the Board must apply whichever version 
of the rating criteria is more favorable to the Veteran.

Under Diagnostic Code 5295, a 20 percent rating is assigned for 
lumbosacral strain with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing position.  
A 40 percent rating is warranted for severe lumbosacral strain 
with listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2002).  

Under Diagnostic Code 5292, a 20 percent disability rating is 
assigned for moderate limitation of motion and a maximum rating 
of 40 percent is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

On September 26, 2003, the General Rating Formula for Diseases 
and Injury of the Spine became effective.  Under Diagnostic Codes 
5235-5243, a 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  The next higher rating of 40 percent is 
warranted for forward flexion of the thoracolumbar spine of 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate the 
criteria for a disability rating in excess of 20 percent under 
either version of the rating criteria.  38 C.F.R. § 4.7.  VA 
treatment records, dating from January 1991 to June 2006, show 
the Veteran intermittently complained of chronic low back pain 
and morning stiffness with occasional objective evidence of 
tenderness on examination.  The May 1994, December 1995, December 
1997, April 2006 and October 2008 VA orthopedic examinations, as 
well as a January 2004 Medical Evaluation Board report during the 
Veteran's second period of service, show lumbosacral spine 
flexion to no less than 49 degrees, extension to no less than 18 
degrees, bilateral lateral flexion to no less than 20 degrees, 
and bilateral lateral rotation to no less than 10 degrees.  The 
April 2006 VA examiner noted the Veteran exhibited mild 
discomfort at the end of forward flexion and backward extension.  
The October 2008 examiner noted that the Veteran experienced pain 
beginning at 50 degrees of flexion, 30 degrees of extension, and 
20 degrees of bilateral flexion and rotation during range of 
motion testing.  All of the examiners noted tenderness to 
palpation over the lumbar spine.  Despite the Veteran's testimony 
that he experiences muscle spasm on a daily basis, only the 
December 1995 examiner observed moderate bilateral paraspinal 
muscle spasm, while the other examiners specifically found no 
evidence of muscle spasm.  All of the VA examiners specifically 
found no evidence of weakness, fixed deformity, postural 
abnormality or abnormal gait.  Likewise, X-ray studies were 
normal.  Despite the Veteran's testimony and reported history of 
the pain radiating into his legs, all of the examination reports 
showed no neurological abnormalities.  The April 2006 examiner 
found that the Veteran's back was symmetrical.  None of the 
examiners found evidence of ankylosis.  

The objective evidence of record fails to show that the Veteran 
had lumbosacral strain with muscle spasm on extreme forward 
bending with unilateral loss of lateral spine motion in a 
standing motion to warrant a higher evaluation under Diagnostic 
Code 5295.  Moreover, the ranges of motion discussed in all the 
examinations do not meet the criteria for a higher rating under 
either the prior rating criteria or the revised criteria set 
forth in the General Rating Formula for Disease and Injuries of 
the Spine, as the Veteran has no more than moderate limitation of 
motion or thoracolumbar spine flexion limited to 49 degrees.  In 
this respect, while the most recent October 2008 VA examination 
report shows that the Veteran did experience pain beginning at 50 
degrees during forward flexion testing, the Board finds that this 
painful motion is contemplated by the current disability rating.  
Likewise, the October 2008 examiner specifically noted that there 
was no increase of pain with repetition of range of motion 
testing and that weakness, lack of endurance or incoordination 
were not factors.  

Therefore, Board cannot conclude that the overall disability more 
closely approximates the criteria for a 40 percent disability 
rating for lumbosacral strain under the previous Diagnostic Codes 
5292 and 5295 or under the amended Diagnostic Code 5237 and the 
General Rating Formula for Diseases and Injuries of the Spine, at 
any time during the pendency of his claim, as there is no 
objective evidence of limitation of thoracolumbar spine motion to 
warrant a higher disability rating or of a severe lumbosacral 
strain.  In reaching this determination, the Board has considered 
the provisions of 38 C.F.R. § 4.7, and DeLuca v. Brown, supra., 
but for the reasons discussed above, finds that the current 20 
percent disability rating adequately considers and encompasses 
any limitation of motion due to pain, lack of endurance, 
incoordination or any associated functional loss.  38 C.F.R. 
§§ 4.7, 4.40, 4.45; DeLuca, supra.  Accordingly, as the 
preponderance of the evidence of record is against the claim for 
an increased disability rating for lumbosacral strain, the appeal 
must be denied.  38 U.S.C.A. § 5107(b)


ORDER

Entitlement to a disability rating in excess of 20 percent for 
lumbosacral strain is denied.


REMAND

Unfortunately, another remand is required for compliance with the 
Board's previous September 2008 remand.  Stegall v. West, 11 Vet. 
App 268 (1998).  The October 2008 VA audio and ENT examination 
reports are inadequate for rating purposes.  The remand directed 
the Veteran be afforded a VA audiological and ear disease 
examination to evaluate the current nature and severity of his 
service-connected residuals of the removal of a growth or tumor 
from the left ear.  The examiner was to offer an opinion as to 
whether the Veteran's complaints of dizziness and left ear 
hearing loss were residuals of the ear surgery.  Although the 
October 2008 VA audiological examiner opined that the Veteran's 
left ear hearing loss was unrelated to his service-connected 
residuals of left ear surgery, she did not offer an opinion 
regarding whether his reported dizziness was a residual of the 
ear surgery.  She further noted that this issue would more 
appropriately be addressed by an ENT physician or otologist 
specializing in middle ear disorders and ear surgery.  
Unfortunately, the accompanying October 2008 ENT VA examination 
report does not offer the requested opinion either.  

The Board further notes that the claims files do not contain any 
VA medical treatment records dated after June 2006.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as this case 
is already being remanded for further development, the RO should 
take the opportunity to obtain and associate with the claims file 
any additional treatment records that pertain to the Veteran's 
claimed disorders.

Finally, the Board notes that during the pendency of the 
Veteran's appeal, the Court also held in Rice v. Shinseki, 22 
Vet. App. 447 (2009), that a claim for a total evaluation due to 
individual unemployability due to service-connected disabilities 
(TDIU) is part and parcel of an increased rating claim when 
raised by the record.  The Board has jurisdiction to consider the 
Veteran's possible entitlement to TDIU rating when the issue is 
raised by an assertion or is reasonably indicated by the evidence 
and is predicated at least in part on the severity of the 
service-connected disability in question, regardless of whether 
the RO has expressly addressed this additional issue.  In this 
case, the Veteran, in correspondence received in June 2010, 
asserts that his service-connected disabilities affect his 
employment and that he should be awarded a 100 percent disability 
rating.  Therefore, in light of the Court's decision in Rice, the 
issue of entitlement to TDIU should be developed and adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any relevant VA 
treatment records from June 2006 to the 
present and associate the records with the 
Veteran's claims files.

2.  The Veteran should be scheduled for 
another VA ENT examination to evaluate the 
current nature and severity of his service-
connected residuals of the removal of a 
growth or tumor from the left ear.  The 
claims folders and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination; the 
examiner must indicate that the claims 
folders were reviewed.  The nature and 
severity of any symptoms associated with the 
service-connected residuals of the removal of 
a growth or tumor from the left ear should be 
provided, to include whether the Veteran's 
complaints of dizziness are residuals of the 
ear surgery.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.

3.  The RO should develop and adjudicate the 
issue of entitlement to TDIU in accordance 
with Rice v. Shinseki, 22 Vet. App. 447 
(2009).  In so doing, the RO may decide to 
pursue further development of the Veteran's 
employment history or to obtain additional 
medical evidence or medical opinion, as is 
deemed necessary.  

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the issue on appeal 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative.  After the Veteran 
and his representative have had an adequate 
opportunity to respond, the appeal should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


